UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7084



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRENCE LAMAR MACKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-16, CA-96-474-3-MU)


Submitted:   January 10, 2001             Decided:   February 7, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Terrence Lamar Mackins, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Lamar Mackins appeals the district court’s order dis-

missing his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.    We dis-

miss the appeal for lack of jurisdiction because Mackins’ notice of

appeal was not timely filed.

     In civil cases in which the United States is a party, parties

are accorded sixty days after entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).    This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on April

30, 1999.     Mackins’ notice of appeal was filed on July 3, 2000.*

Because Mackins failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are




     *
       For the purpose of this appeal, we assume the date Mackins
wrote on his notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3